DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicant’s filing on 7/25/2022. Claims 1-15 were previously pending of which claims 1-15 are as originally presented and claim 16 is new. Accordingly, claims 1-16 are currently pending and are examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.
Response to Arguments
Applicant’s arguments, filed 7/25/2022, with respect to the previous rejection under 35 U.S.C. 112(a) (Remarks, pages 7-8), with respect to the claim rejection under 35 U.S.C. 112(a) (pages 2-4 of the Office Action dated 4/29/2022) have been fully considered and are persuasive and have thus been withdrawn.
 However, upon further consideration, a new ground of rejection is made based on clarification by the Applicant in regards to the claim rejections under 35 U.S.C. 112(a) and claims 1-16 are now rejected under 35 U.S.C. 112(b).

Applicant’s arguments, filed 7/25/2022, with respect to the previous rejections under 35 U.S.C. 103 (Remarks, pages 9-10), in regards to the claim rejections under 35 U.S.C. 103 (pages 4-9 of the Office Action dated 4/29/2022) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 2, 7, 8, 11, 14, 15, and 16 are objected to because of the following informalities: 
With respect to claim 1, the claim limitation “wherein_the predefined attention model comprises…” contains an underscore between “wherein” and “the”.  Appropriate correction is required.
With respect to claim 2, the claim limitation “each attention parameter” was previously introduced in claim 1 as “at least one attention parameter”. If left unchanged, the claim limitation implies that there are always multiple attention parameters. The Examiner recommends changing the claim limitation to read, “each attention parameter, of the at least one attention parameter,”.
With respect to claim 2, the claim limitation “if” (“if any one of the attention parameters…”) is objected to. It has been held that the recitation that an element is “if” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. Applicants are requested to replace the limitation with a more positive language (e.g. “when” or the like).
With respect to claim 7, the claim limitation “if” (“if M or more than M…” and “if less than M…”) is objected to. It has been held that the recitation that an element is “if” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. Applicants are requested to replace the limitation with a more positive language (e.g. “when” or the like).
With respect to claim 8, the claim limitation “the reaction parameter” was previously introduced as in claim 4 as “at least one reaction parameter”. If left unchanged, the claim limitation implies that there are always multiple reaction parameters. The Examiner recommends changing the claim limitation to read, “the at least one reaction parameter”.
With respect to claim 11, the claim limitation “is configured to the determined state of the driver with a predefined attention model comprising comparing” does not consistently and concisely relate to claim 10.  Appropriate revision is respectfully requested.
With respect to claim 11, the claim limitation “each attention parameter” was introduced in claim 10 as “at least one attention parameter”. If left unchanged, the claim limitation implies that there are always multiple attention parameters. The Examiner recommends changing the claim limitation to read “each attention parameter, of the at least one attention parameter,”.
With respect to claim 11, the claim limitation “deactivating the driving assistance feature any one of the …” has grammatical errors. The Examiner recommends changing the claim limitation to read “deactivating the driving assistance feature when any one of the…”
With respect to claim 11, the claim limitation “any one of the attention parameters” was previously introduced in claim 10 as “at least one attention parameter”. If left unchanged, the claim limitation implies that there are always multiple attention parameters. The Examiner recommends changing the claim limitation to read “any one of the at least one attention parameter[[s]]”.
With respect to claim 14, the claim limitation “the reaction parameter” was previously introduced in claim 13 as “at least one reaction parameter.” If left unchanged, the claim limitation implies that there are always multiple reaction parameters. The Examiner recommends changing the claim limitation to read, “the at least one reaction parameter”.
With respect to claim 15, claim limitations “driver” and “vehicle” have antecedent basis issues. Claim limitations “track eyes of the driver” should be modified to read as “track eyes of a driver” as a driver was not previously introduced, “a driving assistance feature of a vehicle” should be modified to read as ““a driving assistance feature of[[ a]] the vehicle” because a vehicle was previously introduced, and “determine a state of a driver of the vehicle by means of a driver monitoring system” should be modified to read as “determine a state of[[ a]] the driver of the vehicle by means of[[ a]] the driver monitoring system” as they were both previously introduced.
With respect to claim 16, the claim limitation “the reaction parameter” was previously introduced in claim 16 as “at least one reaction parameter.” If left unchanged, the claim limitation implies that there are always multiple reaction parameters. The Examiner recommends changing the claim limitation to read, “the at least one reaction parameter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “driver monitoring system (DMS)” and “control circuit”.
Specifically, with respect to claims 1, 9, 10, and 15, the claim limitation “determining a reliability of the DMS based on the comparison,” it is noted that the Applicant’s specification discloses “the comparison 102 between the determined 101 driver state and the predefined attention model can be construed as a DMS plausibility check” (¶ 29) and further discloses “if a single attention parameter is determined to be outside of the associated independent threshold range then the DMS function cannot be trusted, and any driving assistance feature relying upon the DMS's functionality are turned off” (¶ 31).
As clarified in the Applicant’s arguments and shown in the originally filed Specification the “determining a reliability of the DMS based on the comparison” is not performed with the purpose of determining if the driver is paying attention to the road, but instead to verify the integrity of the DMS (¶ 29.
That being said, it is maintained by the Examiner that the claim language of claims 1, 9, 10, and 15 wherein “determining a reliability of the DMS based on the comparison” as present, does not clearly convey the above-mentioned clarification because the DMS and control circuit are defined as separate entities, for example in claim 15. Because the DMS comprises one or more cameras as structure, concluding that the DMS is unreliable by “determining the reliability of the DMS” implies that in a system where only one camera is present as the DMS, there is no properly functioning camera to “determine the reliability of the DMS”.
In ¶ 30 of the Specification, the Applicant states “by comparing the DMS output (attention parameters) with typical driver behaviour”. However, this is not consistent with the claims, since as exemplified in at least claims 9, 10, and 15, the DMS is not determining the driver state/attention parameters.
The Examiner has chosen to interpret the claim limitation as the DMS determining the driver state/attention parameters as indicated in claim 1.
Dependent claims 2-8 (which depend on claim 1), dependent claims 11-14 (which depend on claim 10), and dependent claim 16 (which depends on claim 15) do not include the claim limitation described above. However, because the dependent claims depend on their respective independent claims and do not remedy the deficiencies, which do include the claim limitation, they are therefore rejected under 35 U.S.C. 112(b).

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “comparison” in “repeating the measurement and comparison N times” is unclear as to which comparison is being made. In light of the specification, the Examiner has chosen to interpret the claim limitation “comparison” as relating to “comparing the measured at least one reaction parameter to a corresponding time threshold” in claim 7.

Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sobhany (US 20200239007 A1, previously cited in PTO-892 filed on 12/27/2021) in further view of Fung et al. (US 20160001781 A1, hereinafter “Fung”). 
With respect to claim 1, Sobhany discloses determining a state of a driver of the vehicle (Sobhany ¶ 13, “measure a parameter associated with a driver of the vehicle”) by means of a driver monitoring system, DMS, (Sobhany Fig. 1, sensors 112) 
wherein the state of the driver comprises at least one attention parameter (Sobhany ¶ 13, “direction or rate of change of direction of the driver’s gaze”) and
wherein the DMS comprises one or more cameras to monitor and track eyes of the driver (Sobhany ¶ 13, “a camera can be coupled to an eye tracking module that processes image data captured by the camera to track a direction of the driver's gaze”);
comparing the determined state of the driver with a predefined attention model, wherein the predefined attention model (Sobhany Fig. 2, model 205) comprises an independent threshold range for each attention parameter (Sobhany ¶ 24, “one or more rules or mathematical or statistical relationships”).

Sobhany does not disclose (comparing the determined state of the driver with a predefined attention model) in order to verify an integrity of the DMS,
determining a reliability of the DMS based on the comparison.
However, Fung, in the same field of invention teaches (comparing the determined state of the driver with a predefined attention model) in order to verify an integrity of the DMS (Fung ¶ 658, “confirming one driver state with one or more driver states to determine a combined driver state can include comparing said driver states to a particular threshold”; ¶ 585, “confirming one or more driver states provides a reliable and robust driver monitoring system. This driver monitoring system verifies driver states (e.g., to eliminate false positives)”),
determining a reliability of the DMS based on the comparison (Fung ¶ 658, “confirming one driver state with one or more driver states to determine a combined driver state can include comparing said driver states to a particular threshold”; ¶ 585, “confirming one or more driver states provides a reliable and robust driver monitoring system. This driver monitoring system verifies driver states (e.g., to eliminate false positives)”);
controlling the driving assistance feature based on the determined reliability of the DMS (Fung ¶ 585, “modifies one or more vehicle systems based on the combined driver state”; ¶ 225, “the vehicle systems 126 can include, but are not limited to, any automatic or manual systems that can be used to enhance the vehicle, driving, and/or safety”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sobhany to also verify/determine the integrity/reliability of the DMS based on the comparison of the determined state of the driver with a predefined attention model and use the determined reliability of the DMS to control a driving assistance feature, as taught by Fung, in order to eliminate false positives and provide a reliable and robust driver monitoring system, enhancing the vehicle, driving and/or safety (see at least Fung ¶ 585 and ¶ 225).

With respect to claim 2, Sobhany further discloses wherein the step of comparing the determined state of the driver with a predefined attention model comprises comparing each attention parameter with each corresponding independent threshold range (Sobhany ¶ 24, “the rules may each take multiple parameters of the driver as input”), and
wherein the step of controlling the driving assistance feature comprises deactivating the driving assistance feature if any one of the attention parameters is outside of the corresponding independent threshold range (Sobhany ¶ 17, “satisfaction of a triggering condition causes the vehicle control system 115 to disengage the autonomous mode… triggering conditions include… a determination that the attentiveness of the driver has fallen below a specified threshold”).

With respect to claim 3, Sobhany further discloses wherein the at least one attention parameter comprises at least one of a blink frequency, a blink duration, a direction duration, an average gaze direction for a predefined time period, and an eye opening size (Sobhany ¶ 13, “direction or rate of change of direction of the driver’s gaze”).

With respect to claim 4, Sobhany further discloses sending a feedback signal to the driver based on the determined state of the driver (Sobhany ¶ 36, “an alert that notifies the driver to re-engage. The alert can include any of a variety of audible, visible, or tangible signals output to the driver”);
measuring at least one reaction parameter of the driver by means of the driver monitoring system after the feedback signal has been sent (Sobhany ¶ 27, “measure parameters after the alert was output”); and
comparing the measured at least one reaction parameter with a stored reaction model (Sobhany Fig. 3, step 304: “Apply model to date received from sensors to output determination of whether driver is attentive”).

With respect to claim 5, Sobhany further discloses wherein the stored reaction model comprises at least one reaction parameter range (Sobhany ¶ 13, “direction or rate of change of direction of the driver’s gaze”), the method further comprising:
repeating the measurement of the at least one reaction parameter of the driver a plurality of times (Sobhany ¶ 27, “continuously or periodically receive data indicating parameters of the driver”);
storing the plurality of measurements (Sobhany Fig. 2, User Attention History Database 220);
comparing the stored plurality of measurements with the stored reaction model (Fig. 3, step 304); and
updating the at least one reaction parameter range based on the comparison of the stored plurality of measurements with the stored reaction model (Sobhany ¶ 27, “use the parameters to update the model for application to subsequent measurements of the driver’s parameters”).

	With respect to claim 6, Sobhany further discloses wherein the stored reaction model comprises a plurality of reaction parameter ranges, each reaction parameter range being associated with an individual reaction parameter, the method further comprising:
updating the plurality of parameter ranges based on the comparison of the stored plurality of measurements with the stored reaction model (Sobhany ¶ 27, “use the parameters to update the model for application to subsequent measurements of the driver’s parameters”).

With respect to claim 7, Sobhany further discloses wherein the stored reaction model comprises time thresholds (Sobhany ¶ 24, “a rule may specify that a driver will be determined to be inattentive if (a) the driver's gaze is determined to be pointing a direction other than towards the road for a threshold amount of time”) for each reaction parameter, the method further comprising:
comparing the measured at least one reaction parameter to a corresponding time threshold (Sobhany ¶ 24, “the model 205 can include rules specifying ranges and combinations of driver parameters”; ¶ 24, “the model 205 can include… one or more rules or mathematical or statistical relationships that can cause the driver attention server 130 to determine the driver's state of attentiveness”; ¶ 27, “the attention determination module 215 can measure parameters after the alert was output to determine if the driver's level of attention changed”);
repeating the measurement and comparison N times, N being a predefined positive integer (Sobhany ¶ 27, “continuously or periodically receive data indicating parameters of the driver”);
generating a signal indicating that the feedback signal is perceived by the driver if M or more than M out of N measurements are below the associated time threshold, M being a predefined positive integer < N (Sobhany ¶ ¶27, “If the driver's attentiveness increases after the alert, the attention determination module 215 can output a confirmation that the driver was distracted previously”); and
generating a signal indicating that the feedback signal is not perceived by the driver if less than M out of N measurements are below the associated time threshold (Sobhany ¶ 39, “If the driver is determined to be inattentive for an amount of time that exceeds a second threshold (such as ten seconds), the vehicle can output control signals”; in this case, because the driver was still determined to be inattentive for an amount of time after an alert was sent, it implies the driver did not perceive the alert, and sends a signal).

With respect to claim 8, Sobhany further discloses wherein the reaction parameter is selected from a group comprising a gaze direction, a change in gaze direction, and a speed of change of gaze direction (Sobhany ¶ 13, “direction or rate of change of direction of the driver’s gaze”).

With respect to claims 9 and 10, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 9 and 10 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 9 and 10 are also rejected over the same rationale as claim 1.

With respect to claim 11, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 11 is also rejected over the same rationale as claim 2.

With respect to claim 12, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 12 is also rejected over the same rationale as claim 3.

With respect to claim 13, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 13 is also rejected over the same rationale as claim 4.

With respect to claim 14, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 14 is also rejected over the same rationale as claim 8.

With respect to claim 15, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 15 is also rejected over the same rationale as claim 1.

With respect to claim 16, all the limitations have been analyzed in view of claim 4 and 8, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 4 and 8; therefore, claim 16 is also rejected over the same rationale as claim 4 and 8.

Conclusion
	The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Burton (US 20040044293 A1) teaches a system and method of monitoring the alertness or wakefulness of a driver where signals beyond the thresholds are classified as invalid and are ignored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669